Citation Nr: 1818774	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

2.  Entitlement to higher staged initial ratings for migraine headaches, currently evaluated as 30 percent disabling prior to January 9, 2017 and 50 percent disabling from January 9, 2017.

3.  Entitlement to higher staged initial ratings for traumatic brain injury (TBI), currently evaluated as noncompensable prior to January 9, 2017 and 10 percent disabling from January 9, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2012 (PTSD and TBI), and February 2013 (migraines) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The Board notes that, in pertinent part, the RO granted the Veteran's claims for entitlement to service connection for PTSD and entitlement to service connection for TBI in an October 2012 rating decision, and assigned an initial rating of 0 percent, each, effective September 1, 2011.  The RO deferred a decision on entitlement to a higher initial evaluation.  In a February 2013 rating decision, the RO assigned a 70 percent initial disability rating for the Veteran's service-connected PTSD, effective from September 1, 2011, and continued the 0 percent rating for the Veteran's service-connected TBI.  Additionally, in the February 2013 rating decision, the RO granted the Veteran's claim for entitlement to service connection for headaches and assigned an initial rating of 0 percent effective September 1, 2011.  The RO deferred a decision on entitlement to a higher initial evaluation pending a VA examination.  In a June 2013 rating decision the RO assigned a 30 percent initial disability rating for the Veteran's service-connected migraine headaches, effective September 1, 2011.  The Veteran timely filed a notice of disagreement as to the October 2012 and February 2013 rating decisions in September 2013.  A Statement of the Case (SOC) was issued on June 9, 2014 and the Veteran filed a timely substantive appeal on June 24, 2014.  As such, the initial ratings for the Veteran's service-connected PTSD, service-connected TBI and service-connected migraine headaches are on appeal.  

In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service connected migraine headaches to 50 percent disabling, and for his service-connected TBI to 10 percent disabling, each effective January 9, 2017.  As the increases did not satisfy the appeals in full, the issues remain on appeal and have been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran perfected an appeal as to the issues of entitlement to service connection for chronic lumbar spine disability, right shoulder disability and bilateral knee disability.  The March 2017 rating decision granted entitlement to service connection for lumbosacral strain, entitlement to service connection for right shoulder strain, and entitlement to service connection for bilateral knee strain.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDINGS OF FACT

1.  During the entire rating period on appeal the Veteran's service-connected PTSD was manifested by symptoms productive of functional impairment that were, at worst, comparable to occupational and social impairment, with deficiencies in most areas.

2.  The evidence of record does not show that prior to January 9, 2017, the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  For the rating period from January 9, 2017, the Veteran is in receipt of a disability rating of 50 percent for migraine headaches, which is the maximum schedular rating for that disability.

4.  Prior to January 9, 2017, the highest level of evaluation for any facet for the Veteran's traumatic brain injury under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table (the Table) was level 1.      

5.  From January 9, 2017, the highest level of evaluation for any facet for the Veteran's traumatic brain injury under the Table was level 1.      


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).  

2.  For the rating period prior to January 9, 2017, the criteria for entitlement to an initial rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).   

3.  For the rating period from January 9, 2017, the criteria for entitlement to an initial rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).   

4.  The criteria for entitlement to an initial rating of 10 percent, and not higher, for traumatic brain injury have been met prior to January 9, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2017). 

5.  The criteria for an initial rating in excess of 10 percent for traumatic brain injury have not been met from January 9, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8045 (2017).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria for Increased Rating 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Higher Initial Rating for PTSD

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by a higher rating.  He seeks a rating in excess of 70 percent for the entire period on appeal.   The applicable rating period is from September 1, 2011, the effective date for the award of service connection for PTSD, through the present.  See 38 C.F.R. § 3.400.

The Veteran's PTSD has been rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125.

Turning to the relevant evidence of record, the Veteran was provided a VA PTSD examination in July 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran's claims file contained a Physical Evaluation Board proceeding from November 2007, which reflected the Veteran had PTSD due to combat stressors.  The proceeding determined that the Veteran's PTSD made him unfit for military duty because it rendered him unable to reasonably continue military service due to irritability, insomnia, avoidance behavior, and impaired concentration.  The Veteran reported that he sleeps on average about six to eight hours per night with nightmares two to four times a week.  He further reported hypervigilance, exaggerated startle response and difficulty in crowds.  The Veteran reported problems with anger and irritability and difficulty with depressed mood.  He reported that he has felt hopeless with suicidal thoughts but denied any suicide attempts.  The Veteran denied any current suicidal or homicidal ideation, plan or intent.  Upon examination, the Veteran was alert and oriented.  His thought process was linear and affect euthymic.  The Veteran demonstrated insight with fluent speech.  The Veteran's attention was intact and memory was mildly impaired.  The VA examiner stated that the Veteran presented with moderate impairment in functioning and moderate impairment in social and occupational functioning.  

The Veteran was provided a second VA PTSD examination in January 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran described symptoms of nightmares, chronic sleep problems, flashbacks, avoidance of triggers, decreased interest, detachment, irritability, anger, hypervigilance and exaggerated startle response.  The Veteran reported that he currently lives with his wife of six years.  Upon examination the Veteran was appropriately dressed and well groomed.  He was cooperative and conversational.  The Veteran denied suicidal and homicidal ideations.  His speech had normal rate and tone; his attention was normal and he was able to maintain focus.  The Veteran was oriented to person, time and place and insight was good and judgment intact.  The VA examiner described the Veteran's occupational and social impairment with reduced reliability and productivity.  

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, for the entire period on appeal, the Veteran's PTSD manifestations did not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record shows that the Veteran's service-connected PTSD manifested in periods of irritability and anger, intrusive thoughts, nightmares and sleep disturbances.  However, the record shows that, the Veteran maintained relationships with his wife and family.  The Veteran was independent in self-care, and presented as fully alert and oriented at the VA examinations.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, the Veteran did not show symptoms productive of functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Rather, at the VA examinations, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusion or hallucination, endorsed being able to perform activities of daily living, and presented as fully oriented.  As such, the record does not show that the Veteran's PTSD manifestations warranted an initial disability rating in excess of 70 percent at any time during the period on appeal.  

The Board has considered the Veteran's contentions that he is entitled to a higher initial rating.  The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time during the period on appeal.

In light of the above, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSTD at any time during the period on appeal.  Accordingly there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27.  With respect to entitlement to an initial disability rating in excess of 70 percent for PTSD, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Higher Staged Initial Ratings for Migraine Headaches

The Veteran seeks higher staged initial ratings for migraine headaches.  The Veteran's migraine headaches have been rated as 30 percent disabling prior to January 9, 2017 and 50 percent disability from January 9, 2017.  The applicable rating period is from September 1, 2011, the effective date for the award of service connection for migraine headaches, through the present.  See 38 C.F.R. § 3.400. 

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Relevant to the decision made herein, under Diagnostic Code 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."

In addition, regarding the criteria for a schedular 50 percent rating under Diagnostic Code 8100, the term "productive of" can be read as meaning "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Furthermore, the term "inadaptability" is not defined in title 38 of the Code of Federal Regulations.  However, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work to qualify for a 50 percent rating.  See id. at 446.  Therefore, the phrase "severe economic inadaptability" does not mean a complete inability to work.

Turning to the relevant evidence of record, prior to January 9, 2017, the Veteran was provided a VA examination in March 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran was diagnosed with migraine headaches.  The Veteran stated that he takes medication for his migraine headaches.  He further stated that he experiences headache pain localized to one side of the head and that they cause nausea and sensory changes.  The Veteran's typical head pain lasted less than one day.  The Veteran further stated the he suffers from prostrating non-migraine headaches more than once per month.  The VA examiner stated that the Veteran's migraine headache condition does not impact his ability to work.  

The Veteran is competent to report headaches and accompanying symptoms such as pain, nausea and sensory changes.  See Layno, 6 Vet. App. at 469.  The Board finds him credible in this regard as there is nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  As there is no evidence contrary to the Veteran's reports as to the nature, severity, and frequency of his headaches and the effects they have on his ability to work, the Board accepts his statements as probative evidence.  

To be entitled to a 50 percent rating under Diagnostic Code 8100, the Veteran must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The relevant evidence of record dating prior to January 9, 2017, contains no specific indication that the Veteran's migraine headaches caused completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, the March 2013 VA examiner stated that the Veteran's migraine headaches do not impact his ability to work.  To the extent the Veteran now contends that, prior to January 9, 2017 he experienced migraine symptoms more consistent with the 50 percent rating criteria under Diagnostic Code 8100, the Board finds that his assertions are outweighed by the contemporaneous evidence of record, which simply does not show completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, the Board finds that the criteria for a rating in excess of 30 percent for migraine headaches were not met at any time during the relevant rating period prior to January 9, 2017.

As to whether the Veteran is entitled to an initial rating in excess of 50 percent for migraine headaches from January 9, 2017, the Board notes that 50 percent is the maximum schedular rating available for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the Veteran is not entitled to a schedular rating in excess of 50 percent for headaches at any time during the rating period from January 9, 2017.  

The Board therefore finds that the criteria for increased initial ratings for the Veteran's migraine headaches have not been met at any time during the rating period.   To the extent the Veteran seeks higher initial ratings, the preponderance of the evidence is against the assignment of higher staged initial ratings, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Higher Staged Initial Ratings for TBI

The Veteran seeks higher staged initial ratings for his TBI.  The Veteran's TBI has been rated as noncompensable prior to January 9, 2017 and 10 percent disabling from January 9, 2017.  The applicable rating period is from September 1, 2011, the effective date for the award of service connection for migraine headaches, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected traumatic brain injury is rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

Turning to the relevant evidence of record, the Veteran was provided a VA TBI examination in August 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he gets headaches several times a week.  There was no evidence to suggest alteration of consciousness and no epileptic seizures.  He further reported dizziness.  The Veteran reported all of the cognitive problems, such as attention impairment, concentration impairment, difficulty with executive function and memory loss.  The Veteran was unable to elaborate on his cognitive problems and merely stated they were present.  Upon examination, the Veteran was fully oriented with no language disturbances.  He was able to spell the word "world" frontward and backward.  There was no objective evidence of memory impairment on testing and his social interaction was appropriate.  His motor activity and visual spatial orientation were normal.  The Veteran had subjective symptoms that do not interfere with work, instrumental activities of daily living or work.  The Veteran was able to fully communicate and his consciousness was normal.  

The Veteran was provided a VA TBI addendum opinion in October 2012 in order to separate the Veteran's TBI symptoms from his PTSD symptoms.  The VA examiner noted that the Veteran stated that he is unable to manage his own financial affairs because he forgets to pay his bills.  The VA examiner further noted that on physical examination the Veteran did not demonstrate any objective signs of memory loss or errors in judgment.  The VA examiner noted that there is no evidence of organic brain dysfunction and the Veteran's only residual from his exposure to concussive injuries of explosions and IED blasts is headaches. 

A March 2015 VA TBI Case Management note reflects that the Veteran complained of experiencing short term memory issues, concentration, IADLs skills and headaches.   

The Veteran was provided a VA TBI examination in January 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported weekly headaches one to two times per week that last from a few hours to the whole day.  He further reported that his symptoms have not improved but he has learned how to live with them.  Upon examination, the Veteran complained of mild memory loss and that he failed college due to memory and attention problems.  The Veteran's judgment was normal; his social interactions were occasionally inappropriate.  The Veteran was always oriented to person, time, place and situation.  His motor activity, visual spatial orientation and consciousness were normal.  The VA examiner stated that the Veteran's residuals of TBI are moderate in severity.    

The Board acknowledges the Veteran's assertions that his TBI is more severe than evaluated.  The Board notes that the Veteran is competent to report symptoms of his TBI, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. at 465.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his TBI, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F. 3d at 1336-37.  Such competent evidence concerning the nature and extent of the Veteran's TBI has been provided by VA medical professionals who have objectively examined the Veteran.  The medical findings directly address the criteria under which his TBI is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to his TBI.  

For the period prior to January 9, 2017, the Board finds that the Veteran's TBI was manifested by symptoms corresponding to a level 1 impairment for memory, attention, concentration, and executive functions under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Specifically, the record reflects that at the August 2011 VA examination the Veteran complained of mild memory loss and an inability to manage his finances due to forgetting to pay his bills.  The record does not show that the Veteran's traumatic brain injury-related symptoms manifested above the level 1 severity for any of the facets prior to January 9, 2017.  Therefore, the Veteran's highest level of impairment in any of the 10 facets was level 1 during that period, and he was accordingly entitled to a rating of 10 percent, and no higher, prior to January 9, 2017.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

From January 9, 2017, the Board notes that the assignment of disability ratings are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In this case, the medical evidence does not show that the Veteran's TBI approximated a 2 in any TBI facet.  Specifically, the January 2017 VA examiner noted a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing and that the Veteran's social interaction is occasionally inappropriate.  Thus, the Veteran's Memory and Social Interaction facets did not approximate a 2.  Additionally, the VA examiner noted that the Veteran had one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction, which does not approximate a 2.  The VA examiner noted that the remaining facets were normal.  As such, a rating in excess of 10 percent is not warranted under the TBI rating criteria from January 9, 2017.      

The Board therefore finds that the criteria have been met for an initial rating of 10 percent prior to January 9, 2017.  Additionally, the Board finds that the criteria for an initial rating in excess of 10 percent from January 9, 2017 have not been met.  The Board notes that the Veteran has been granted a separate rating for migraines effective September 1, 2011.  Thus, the Veteran's symptom of headaches may not be considered in evaluating the Veteran's TBI disability rating and further separate ratings for the TBI are not warranted.  See 38 C.F.R. § 4.14.  To the extent that the Veteran seeks ratings higher than or in addition to those provided herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. at 49. 
  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a staged initial rating in excess of 30 percent for migraine headaches, prior to January 9, 2017 is denied.

Entitlement to a staged initial rating in excess of 50 percent for migraine headaches, from January 9, 2017 is denied.

Entitlement to an initial rating of 10 percent, and no higher, for traumatic brain injury prior to January 9, 2017 is granted.  

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury, from January 9, 2017 is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


